Cardozo, J.
The claim, as was conceded by the plaintiff’s counsel, is only against the State of Illinois. There is no cause of action against Mr. Bates. The case is not within the principle of Osborn v. Bank of the United States (9 Wheat., 738). .
There, an officer of the State was attempting to make a collection which was sought to be restrained. The action could properly be brought against him, although the State was ultimately to be benefited by the money. When an individual is liable to be sued, and a State has any interest in the litigation, it may be made a party, to give it an opportunity to appear, if it chooses; but I find no case which will justify, in a suit against a State, upon a cause of action solely against it, the joinder of a merely nominal party, against whom no cause of action exists, and no judgment can be had, so as to attach money of the State, and thereby coerce its appearance.
I think the attachment must be vacated.